Citation Nr: 0312973	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a fractured left clavicle 
(minor).  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from August 1990 to August 
1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Buffalo, 
New York, which granted the veteran's claim of entitlement to 
service connection for residuals of a fractured left clavicle 
(minor), evaluated as 10 percent disabling.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC) in July 1996.  In August 1996 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  A supplemental statement of the case 
(SSOC) was issued in October 1996.  

The Board notes that the veteran presented for a Travel Board 
hearing in August 1997 before a Veterans Law Judge (VLJ) who 
is no longer with the Board; a transcript is of record.  The 
veteran was informed in a letter dated in August 2000 that he 
had the right to another Travel Board hearing if he so 
desired.  He was further informed that he had 30 days from 
the date of the letter in which to make his desires known and 
that if he failed to respond it would be assumed that he did 
not wish to present for an additional hearing.  The veteran 
did not respond.  

In February 1998 the Board determined that the record was 
inadequate upon which to base a decision.  Accordingly, the 
issue of entitlement to an evaluation in excess of 10 percent 
was remanded to the RO for further development to include a 
VA examination that discussed any additional functional 
limitation due to pain, weakened movement, excess 
fatigability, or incoordination.  The veteran was afforded a 
VA examination and, in an SSOC issued in March 2000, the 
evaluation of the veteran's service-connected left shoulder 
was increased from 10 percent to 20 percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  Therefore, the issue was 
returned to the Board.  

The Board issued another remand in October 2000 after 
determining that the VA examiner failed to address the 
questions raised in the February 1998 Board remand.  Again, 
the RO was instructed to afford the veteran a VA examination 
to determine whether there was any additional functional loss 
due to pain, weakened movement, excess fatigability, or 
incoordination.  Accordingly, the veteran presented for VA 
examination in March 2002.  In an SSOC dated in October 2002, 
the RO increased the evaluation of the veteran's service-
connected left shoulder disability from 20 to 30 percent.  
However as indicated above, when less than the maximum 
evaluation afforded by the schedule is assigned, the claim is 
presumed to remain in controversy, and the veteran has not 
withdrawn his appeal.  See AB, supra.  


FINDING OF FACT

The competent evidence of record indicates that the veteran's 
service-connected residuals of a fractured left clavicle 
(minor) is manifested by malunion of the clavicle with 
limitation of motion and weakness.  The record does not show 
unfavorable ankylosis of the scapulohumeral articulation 
which is limited to 25 degrees on abduction.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected residuals of a fractured left 
clavicle (minor) have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5203 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that in October 1992 the 
veteran suffered a fractured left clavicle during a mugging.  
A separation examination conducted in June 1994 revealed that 
the veteran's fractured left clavicle healed in a "displaced 
fashion."  

In September 1994 the veteran filed a claim seeking service 
connection for residuals of his left shoulder injury.  He 
presented for a VA examination in October 1994, at which time 
he complained of continued pain, particularly during heavy 
lifting and when typing.  There was a callus over the left 
clavicle where slight deformity was noted.  The veteran had 
full range of motion and good strength, with some pain 
radiating to the acromioclavicular joint.  X-rays revealed an 
old healed fracture of the mid-shaft of the clavicle.  
However, there was no evidence of recent fracture or bone 
destruction.  The veteran was diagnosed with residuals of a 
fractured clavicle.  

The RO granted the veteran service connection for his left 
shoulder condition, evaluated as 10 percent disabling, in a 
July 1995 rating decision.

In a treatment report dated in February 1996, Dr. R.L. Hole 
recorded the veteran's history of a fractured left shoulder 
and his complaints of pain and instability.  Physical 
examination revealed full range of motion of the left 
shoulder when compared to the right.  The veteran had 5/5 
strength for supraspinous as well as internal and external 
rotators.  Dr. Hole noted a well healed midclavicle fracture 
with prominence over the mid third of the clavicle, without 
tenderness to palpation.  He diagnosed the veteran with 
multidirectional instability, left shoulder, and healed left 
clavicle fracture.  


The veteran presented for another VA examination in June 
1996, which revealed visible displacement of the left 
clavicle.  It was noted that the left clavicle was non-tender 
to palpation.  The veteran had range of motion from 0 to 130 
degrees on flexion and abduction.  He had internal and 
external rotation from 0 to 60 degrees.  His strength was 
noted as 4+/5 in abduction, flexion, and internal and 
external rotation.  

A VA outpatient progress note dated in September 1996 
indicated left shoulder pain with subluxation.  In January 
1997 VA physicians noted no crepitus on examination.  

In August 1997 the veteran was afforded another VA 
examination, at which time he continued to complain of left 
shoulder pain.  Physical examination revealed normal and 
symmetric muscle bulk and tone in the veteran's upper 
extremities.  The examiner noted an obvious bony protuberance 
at the midclavicular area, with mild tenderness to palpation.  
The veteran had range of motion from 0 to 180 degrees on 
flexion and abduction, with minimal crepitus on the left 
compared to the right.  He had range of motion from 0 to 90 
degrees on internal and external rotation.  His strength was 
noted as 5/5 although he did report some pain in the shoulder 
on resisted abduction.  It was noted that X-rays of the 
veteran's left clavicle were consistent with a well-healed 
fracture through the left midclavicular region.  The veteran 
was diagnosed with status post left clavicle fracture with 
chronic left shoulder pain and mild residual crepitus.  

The examiner noted in the clinical assessment that there was 
no apparent weakness or fatigability on examination.  It was 
further noted that any increased weakness or decreased range 
of motion could not be detected without examining the veteran 
during a flare-up.  

The veteran presented for a Travel Board hearing in August 
1997.  He testified that he continued to suffer from pain and 
instability of his service-connected left shoulder.  He also 
reported occasional dislocation with increased pain.  The 
veteran further indicated that, although he is right-handed, 
he prefers to carry things in his left hand.  

In July 1998 the veteran was afforded another VA examination, 
pursuant to the Board's February 1998 remand.  Clinical 
evaluation revealed range of motion on flexion from 0 to 150 
degrees; abduction to 155 degrees; internal rotation to 58 
degrees; and external rotation to 90 degrees.  The examiner 
noted that the veteran had pain on external rotation and 
abduction.  There was also tenderness in the pectoralis major 
at the clavicle attachment.  The veteran was diagnosed with 
an old left clavicular fracture with residual pectoralis 
major tendonitis at the clavicular attachment.  

The RO issued an SSOC in March 2000 that increased the 
evaluation of the veteran's service-connected left shoulder 
condition from 10 to 20 percent disabling.  However, the 
Board determined in October 2000 that the July 1998 VA 
examination had not adequately responded to the questions 
raised in the February 1998 remand.  Accordingly, the issue 
of entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a fractured left clavicle 
(minor) was remanded again to the RO for further development 
and another VA examination.  

In accordance with the Board's October 2000 remand, the 
veteran was afforded another VA examination in March 2002.  
At that time, the veteran reported pain; dislocation; 
weakened motion on lifting, pulling, pushing, typing, and 
carrying; and excess fatigability on extended use.  He denied 
any incoordination.  

Physical examination revealed mild tenderness over the 
acromioclavicular joint and subacromial bursa of the left 
shoulder.  There was also moderate tenderness over the 
bicipital groove or posterior aspect of the joint.  Although 
the examiner noted limited range of motion and weakness on 
abduction and external rotation it was noted that it was 
"impossible to determine the degree of additional range of 
motion loss" that could occur during flare-ups.  




X-rays taken in conjunction with the March 2002 VA 
examination indicated no evidence of acromioclavicular 
separation.  It was also noted that there was no evidence of 
recent fracture or dislocation in the left shoulder.  
Physical therapy notes revealed range of motion on extension 
from 0 to 30 degrees; 0 to 60 degrees on flexion; 0 to 50 
degrees on abduction; and 0 to 40 degrees on internal and 
external rotation.  

In October 2002 the RO issued an SSOC in which it increased 
the evaluation of the veteran's service-connected left 
shoulder disability from 20 percent to 30 percent disabling.  
In the transmittal letter, the veteran was requested to 
advise the RO as to whether the increased rating satisfied 
his appeal.  He did not respond.

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent change in law amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOCs provided by the RO in July and October 1996, August 
1997, March 2000, October 2002 and February 2003, in addition 
to the Board's February 1998 and October 2000 remands, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, the October 2002 SSOC indicated that a letter 
detailing the provisions of 38 C.F.R. § 3.159 (2002) was 
enclosed and, in a telephone call on October 10, 2002, the 
veteran was advised that the RO would obtain VA treatment 
records and any adequately described private treatment 
records on his behalf, if he so requested.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify 
communications which advised claimant of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.  

In the present case, the veteran's service-connected 
residuals of a fractured left clavicle (minor) are currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5203, 5200.  

Pursuant to DC 5203, dislocation of the clavicle or scapula 
is evaluated as 20 percent disabling; nonunion with loose 
movement is also evaluated as 20 percent disabling; nonunion 
without loose movement is evaluated as 10 percent disabling; 
and malunion is also evaluated as 10 percent disabling (the 
major and minor sides are rated at the same levels).  
Otherwise, clavicle or scapula disabilities are to be rated 
based upon impairment of function of the contiguous joint.  

In the present case, service medical records indicate that 
the veteran suffered a fracture of the left clavicle.  Since 
separation, the veteran has continuously complained of pain 
on heavy lifting and extended usage.  X-rays and objective 
observation since separation have revealed a slight deformity 
over the left clavicle.  However, there is no indication of 
nonunion.  In fact, X-rays taken during the veteran's March 
2002 VA examination specifically noted that there was no 
evidence of acromioclavicular separation.  



The competent evidence of record indicates that the veteran's 
residuals of a fractured left clavicle are manifested by 
malunion of the clavicle.  However, as indicated above, the 
March 2002 X-ray revealed no evidence of acromioclavicular 
separation, i.e. nonunion.  Although the veteran has 
continuously complained of popping, the March 2002 X-rays 
were silent for any indication of recent fractures or 
dislocations.  In any event, since he has already been 
awarded a 30 percent evaluation for the disability, and the 
maximum rating under DC 5203 is 20 percent, a higher 
evaluation is not possible under that diagnostic code. 

However, the Board notes that Diagnostic Code 5203 also 
allows for evaluation of any impairment of the clavicle or 
scapula based upon impairment of function of the contiguous 
joint.  In other words, instead of being limited to a maximum 
20 percent evaluation under DC 5203, the veteran may be 
evaluated pursuant to functional impairment if that would 
warrant a higher evaluation.  

In its October 2002 SSOC, the RO assigned the veteran a 
higher evaluation based upon the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  That code provides for 
evaluation of ankylosis of the scapulohumeral articulation.  
Unfavorable ankylosis of the major arm to 25 degrees on 
abduction is assigned an evaluation of 50 percent; the minor 
arm is assigned 40 percent.  Intermediate akylosis between 
favorable and unfavorable on the major arm is assigned a 
rating of 40 percent; the minor arm is assigned 30 percent.  
Favorable ankylosis to 60 degrees on abduction of the major 
arm is evaluated as 30 percent disabling; the minor arm is 
evaluated as 20 percent disabling.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 
86; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
the present case, the veteran does not appear to contend, and 
the competent evidence of record does not indicate that the 
veteran's left shoulder is ankylosed.  There is no evidence 
that he cannot move his service-connected left shoulder.  
Therefore, the Board finds that the veteran's service-
connected residuals of a fractured left clavicle (minor) is 
not appropriately evaluated under DC 5200.  

The Board has considered the potential applicability of other 
diagnostic codes.  In particular, the Board notes that 
limitation of motion of the arm is evaluated pursuant to DC 
5201, under which limitation of the major arm to 25 degrees 
from the side is assigned an evaluation of 40 percent; 
limitation of the minor arm is assigned 30 percent.  
Limitation of the major arm to midway between the side and 
shoulder level is evaluated as 30 percent disabling; 
limitation of the minor arm is evaluated at 20 percent.  
Limitation of the major arm to shoulder level is assigned an 
evaluation of 20 percent; limitation of the minor arm is also 
assigned 20 percent.  

The competent evidence of record indicates that the veteran 
suffers from limitation of motion.  Although past 
examinations have revealed full range of motion, the 
veteran's most recent VA examinations have indicated limited 
motion.  The July 1998 VA examiner noted limitation of motion 
on flexion to 150 degrees; abduction to 155 degrees; internal 
rotation to 58 degrees; and external rotation to 90 degrees.  
Clinical evaluation during the veteran's March 2002 VA 
examination revealed range of motion from 0 to 30 degrees 
with pain on extension; 0 to 60 degrees on flexion; 0 to 50 
degrees on abduction; and 0 to 40 degrees on internal and 
external rotation.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  

In its February 1998 and October 2000 decisions, the Board 
remanded the issue of entitlement to an increased evaluation 
for service-connected residuals of a fractured left clavicle 
(minor) to the RO for further development to include VA 
examination to determine any additional functional limitation 
due to pain, excess fatigability, weakened movement, or 
incoordination.  During the March 2002 VA examination, the 
veteran reported flare-ups of pain and excess fatigability on 
extended use.  He also complained of weakened movement on 
lifting, pulling, pushing, typing, and carrying.  The 
examiner noted limited range of motion and weakness on 
abduction and external rotation.  However, it was 
specifically, noted that it was "impossible to determine the 
degree of additional range of motion loss" that occurred 
during flare-ups.  

Inasmuch as the veteran indicated during his Travel Board 
hearing that he is right-hand dominant, and physical 
examination revealed limitation of motion to midway between 
his side and shoulder, the Board finds that the veteran's 
service-connected left shoulder (minor) condition warrants at 
least a 20 percent evaluation pursuant to the provisions of 
Diagnostic Code 5201.  Moreover, we observe that the RO 
granted an increase to 30 percent, under DC 5200, based upon 
an analogy to intermediate ankylosis with abduction greater 
than 25 and less than 60 degrees, as described in the October 
2002 SSOC.  Considering the reports of functional loss during 
flare-ups due to pain, weakened movement, and excess 
fatigability, the Board finds that the RO was correct in 
awarding that increase to 30 percent.  See DeLuca, supra.  We 
further conclude that the veteran's service-connected left 
shoulder condition does not appear to present such a unique 
and unusual case as to warrant an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2002).  

Therefore, and for the reasons discussed above, the veteran's 
service-connected residuals of a fractured left clavicle 
(minor) do not warrant an evaluation in excess of 30 percent.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  Upon 
reviewing the longitudinal record in this case, we find that 
the RO's assignment of increased ratings was based upon the 
medical record at the time of each increase, and that the RO 
properly staged the veteran's evaluations under the evidence 
before it.




ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of a fractured left clavicle (minor) is not 
warranted.  The appeal is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

